TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00397-CV





Ed Barbee d/b/a Portable Welding Services, Appellant


v.


Jimmy Boriack d/b/a Best Industrial Service and Supply, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 94-14324, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING





PER CURIAM


	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Kidd
Dismissed on Joint Motion
Filed:  September 13, 1995
Do Not Publish